
      
        DEPARTMENT OF THE INTERIOR
        Fish and Wildlife Service
        50 CFR Part 17
        [Docket No. FWS-R4-ES-2015-0178; FXES11130900000C2-156-FF009E32000]
        RIN 1018-AY84
        Endangered and Threatened Wildlife and Plants; 12-Month Finding on a Petition To Downlist the West Indian Manatee, and Proposed Rule To Reclassify the West Indian Manatee as Threatened
        Correction
        In Proposed Rule document 2015-32645, appearing on pages 1000-1026, in the Issue of Friday, January 8, 2016, make the following correction:
        On page 1000, in the first column, under the heading “DATES:” the entry “April 8, 2015” is corrected to read “April 7, 2016”.
        
      
      [FR Doc. C1-2015-32645 Filed 1-12-16; 8:45 am]
      BILLING CODE 1505-01-D
    
  